Citation Nr: 1433163	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

To establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In this case, medical evidence of record shows that the Veteran has provided a history in recent years of his having developed a seizure disorder in service for which he was treated at the base hospital at Fort Jackson.  The medical records also show that he has many times provided a history of a seizure disorder beginning after a motor vehicle accident in which he went through the windshield and was ejected from the vehicle.  

It is not entirely clear from the medical records that the Veteran has a current seizure disorder as opposed to that "diagnosis" having been made based on his history alone.  However, a VA treatment record dated in February 2008 shows that the Veteran underwent a CT (computed tomography) scan of his head without contrast and the conclusion of the vascular and interventional radiologist included (1) "[l]eft inferior frontal defect likely represents an open lip schizencephaly" which was "likely responsible for the patient's seizures" and (2) "[d]evelopment left temporal arachnoid cyst."  This objective finding tends to support the diagnosis of a current seizure disorder.

Service medical records show no complaints, findings, or treatment for a seizure disorder or for residuals of a motor vehicle accident.  However, it appears that no attempts have been made to obtain in-patient or clinical records, if any, from the base hospital at Fort Jackson.  Therefore, the case must be remanded again to fulfill the duty to assist in this regard.  38 C.F.R. § 3.159(c)(2).

The Board also notes that a VA examination has not been provided in this case to determine the likelihood that a current seizure disorder began in service or is otherwise the result of a disease or injury incurred in service.  Once the records development is completed on remand, the RO should consider whether a VA examination is warranted in this case to determine the likelihood that a seizure disorder began in service or is otherwise the result of a disease or injury incurred in service including a head injury in a motor vehicle accident for which treatment was provided at the base hospital on Fort Jackson.  

A medical examination or opinion is considered necessary if the evidence of record

(A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and
(B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but

(C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2) (emphasis added).

Subsection B imposes a standard different from "competent evidence," and thus "medically competent evidence is not required in every case to 'indicate' that the claimant's disability 'may be associated' with the claimant's service."  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir. 2010) (quoting 38 U.S.C.A. § 5103A(d)(2)(B)).  On the other hand, a conclusory, general lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as such a statement would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

In making the determination as to whether an examination is needed, the RO shall consider the evidence of record, "taking into consideration all information and lay or medical evidence (including statements of the claimant)."  38 U.S.C.A. § 5103A(d)(2).  The RO "must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to."  Waters, 601 F.3d at 1278.  The appellant is fully competent to testify that he has experienced an injury, and such "testimony can be rejected only if found to be mistaken or otherwise deemed not credible."  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Since the case has to be remanded for the reasons noted above, recent medical records should also be obtained. 38 U.S.C.A. § 5103A(c). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran at the Birmingham VAMC and associated outpatient clinics from June 2012 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  Request in- patient or clinical records of the Veteran from the base hospital while he was stationed at Fort Jackson from January 1977 to March 1977. 

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.  

3.  After the foregoing record development is completed, the RO must consider whether a VA examination with a medical opinion is needed in this case to determine the likelihood that a current seizure disorder began in service or is otherwise the result of a disease or injury incurred in service.  In making this determination, the RO shall consider the evidence of record, "taking into consideration all information and lay or medical evidence (including statements of the claimant)."  38 U.S.C.A. § 5103A(d)(2).  The RO "must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to."  Waters, 601 F.3d at 1278.  The appellant is fully competent to testify that he has experienced an injury, and such "testimony can be rejected only if found to be mistaken or otherwise deemed not credible."  McLendon, 20 Vet. App. at 84.
If the RO decides that an examination with an opinion is needed to make a decision on the claim, the claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a current seizure disorder and, if so, whether it is at least as likely as not (50 percent or greater probability) that the current seizure disorder had its onset during service or is otherwise the result of a disease or injury incurred in service including a head injury in a motor vehicle accident for which treatment was provided at the base hospital on Fort Jackson.

4.  After the development requested is completed, readjudicate the claim for a seizure disorder.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



